Citation Nr: 0303114	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for disability of the 
lumbar spine as secondary to service-connected shell fragment 
wounds to the lower extremities. 

2.  Determination of initial rating assignment for 
degenerative joint disease of the left knee, rated as 10 
percent disabling.

3.  Determination of initial rating assignment for 
asbestosis, rated as noncompensably disabling.


(The issues of entitlement to service connection for post-
traumatic stress disorder, headaches, and right ear hearing 
loss will be the subject of a later decision.)




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1966 to 
June 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in March 2000 
and March 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for post-traumatic 
stress disorder, headaches, and right ear hearing loss 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(1) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided a VA medical 
examination in order to assist in substantiating the claims 
for VA compensation benefits addressed in this decision.

2.  In a February 1999 rating decision, the RO denied service 
connection for disability of the lumbar spine as secondary to 
service-connected disability of shell fragment wounds of the 
lower extremities, finding there was no evidence of a nexus 
between the service-connected disability and the veteran's 
current low back disability; the veteran was duly notified of 
the decision and of his appellate rights by letter dated 
February 22, 1999; thereafter, the veteran did not enter a 
notice of disagreement within one year of notice of the 
February 1999 rating decision.
 
3.  The evidence associated with the claims file subsequent 
to the February 1999 RO decision is either cumulative and 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for disability of the lumbar spine as 
secondary to service-connected shell fragment wounds to the 
lower extremities. 

4.  For the entire period of claim, with consideration of 
limitation of motion due to painful motion, the veteran's 
service-connected degenerative joint disease of the left knee 
has been manifested by limitation of motion of the left knee 
to a noncompensable degree due to pain with motion. 

5.  For the entire period of claim, the evidence does not 
demonstrate that the veteran's service-connected asbestosis 
has been manifested by disability that more nearly 
approximates forced vital capacity (FVC) of 75- to 80-percent 
predicted, or, diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO(SB)) of 66 to 80-
percent predicted.  


CONCLUSIONS OF LAW

1.  The RO's February 1999 rating decision denying service 
connection for disability of the lumbar spine as secondary to 
service-connected disability of shell fragment wounds of the 
lower extremities is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2002).  

2.  The evidence received subsequent to the RO's February 
1999 decision is not new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
disability of the lumbar spine as secondary to service-
connected disability of shell fragment wounds of the lower 
extremities have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.156(a), 
20.1105 (2002). 

3.  The criteria for an initial rating in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee have not been met for any period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5010-5003 (2002). 

4.  The criteria for an initial compensable rating for 
service-connected asbestosis have not been met for any period 
of the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.31, 4.40-4.46, 4.97, 
Diagnostic Code 6833 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The duty to notify provisions of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met relative to the issues decided herein.

In the rating decisions, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of the provisions of the Veterans Claims Assistance 
Act of 2000 and what must be demonstrated to establish the 
claims sought on appeal.  In a June 2002 letter, he was 
advised that VA would obtain service medical records and 
medical records he identified and schedule a VA examination 
if necessary.  He was also advised that he may submit 
statements from himself or others.  Thus, he has been advised 
what evidence he should submit and what evidence VA would 
obtain on his behalf.  Quartuccio v. Principi, 16 Vet. App. 
at 187.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim, and the 
appellant has not identified any additional records or other 
evidence that has not been obtained.  The veteran was 
afforded various VA compensation examinations in November 
2000.  Thus, as pertains to the issues addressed in this 
decision, no further notice to the appellant or assistance in 
acquiring additional evidence is required by the new statute 
and regulations. 

II.  New and Material Evidence to Reopen Claim 
for Service Connection for Lumbar Spine Disability

In this case, in the March 2001 rating decision on appeal, 
the RO determined that new and material evidence had not been 
presented to reopen a prior final February 1999 rating 
decision denial of service connection for disability of the 
lumbar spine as secondary to service-connected disability of 
shell fragment wounds of the lower extremities.  Regardless 
of the actions of the RO, the Board has a legal duty to 
address the "new and material evidence" requirement.  If 
the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c) (West 2002).    

In this case, in a February 1999 rating decision, the RO 
denied service connection for disability of the lumbar spine 
as secondary to service-connected disability of shell 
fragment wounds of the lower extremities, finding there was 
no evidence of a nexus between the service-connected 
disability and the veteran's current low back disability; the 
veteran was duly notified of the decision and of his 
appellate rights by letter dated February 22, 1999.  
Thereafter, the veteran did not enter a notice of 
disagreement within one year of notice of the February 1999 
rating decision.  The RO's February 1999 rating decision 
denying service connection for disability of the lumbar spine 
as secondary to service-connected disability of shell 
fragment wounds of the lower extremities is final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.201, 20.302, 
20.1103.  

In a letter dated March 20, 2000, the RO informed the veteran 
that his purported notice of disagreement to the February 
1999 rating decision (denial of service connection for 
disability of the lumbar spine as secondary to service-
connected disability of shell fragment wounds of the lower 
extremities) was received on March 14, 2000, which was not 
within a year of notice of the February 1999 rating decision, 
and in an attached form advised the veteran of his appellate 
rights.  The veteran did not enter a notice of disagreement 
with the RO's March 20, 2000 determination (that the 
veteran's March 2000 notice of disagreement to the February 
1999 rating decision was untimely) within one year of the 
RO's March 2000 decision.  The RO's March 2000 determination 
that the veteran's purported March 2000 notice of 
disagreement was untimely, likewise, became final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.201, 20.302, 
20.1103.  

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.   

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  38 C.F.R. § 3.159(c) (2002).  It appears the RO 
treated the veteran's March 2000 untimely notice of 
disagreement as a claim to reopen.  As the veteran in this 
case filed his claim to reopen in March 2000, prior to the 
August 29, 2001 effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. 
§ 3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.  

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Service connection is currently in effect for degenerative 
joint disease of the left knee, evaluated as 10 percent 
disabling; shell fragment wound residuals of the left thigh 
and knee area, evaluated as 10 percent disabling; shell 
fragment wound residuals of the right thigh, evaluated as 10 
percent disabling; shell fragment wound residuals of the left 
leg, evaluated as 10 percent disabling; shell fragment wound 
residuals of the penis and right arm, evaluated as 
noncompensable; shell fragment wound residuals of the left 
testicle, with atrophy and varicocele, evaluated as 10 
percent disabling; left ear hearing loss, evaluated as 
noncompensable; hepatitis B, evaluated as noncompensable; and 
asbestosis, evaluated as noncompensable.

In this case, at the time of the RO's February 1999 decision, 
the relevant evidence of record consisted of service medical 
records, VA examination reports dated in July 1970 and 
October 1998, and the veteran's written statements in support 
of claim.  Service medical records are negative for 
complaints, findings, or diagnosis of low back disability.  
On his June 1970 Claim for Compensation, the veteran did not 
mention a low back or lumbar spine disability.  The July 1970 
VA examination report was negative for complaints, findings, 
or diagnosis of low back disability.  A 1973 VA hospital 
summary was for an unrelated condition.  In August 1998 the 
veteran wrote that his low back problems were secondary to 
his service-connected knee disability.  At an October 1998 VA 
compensation examination, the veteran reported a history of 
problems with his back since 1985 from construction work, 
lumbar disc disease, and that he had undergone a lumbar back 
procedure in June 1998.  X-rays of the lumbosacral spine 
revealed anterior osteophyte formation at L3-L4 and slight 
narrowing at L5-S1.  The diagnosis was status post 
lumbosacral spine surgery with decreased strength in the 
right gastrocnemius muscle in the right lower extremity.  
 
The evidence received subsequent to the RO's February 1999 
decision includes VA outpatient treatment records dated from 
1994 to 2000, private medical records and surgical report 
from The Methodist Hospital, a November 2000 VA examination 
report, and written submissions by the veteran.  VA 
outpatient treatment records dated from 1994 to 2000 reflect 
complaints of tenderness in the lumbar spine in 1997, 
diagnoses of minimal central spinal stenoses at L3-L4 and L4-
L5, degenerative disc disease at L3-L4 and L5-S1, and a 
lumbar laminectomy in June 1998 with residual scar.  A 
September 1997 VA MRI of the lumbar spine reflects the 
impression of facet hypertrophy at L3-L4 with severe central 
canal stenosis, with probably a small amount of cerebrospinal 
fluid remaining around the nerve roots.

Private medical records and surgical report from The 
Methodist Hospital reflect that, in April 1998, the veteran 
presented with a 10 year history of low back pain, diagnosed 
as chronic low back pain and mild spinal stenosis.  In June 
1998, the diagnosis was spinal stenosis at L3-L4 and L4-L5 
with a right-sided L5 radiculopathy, for which the veteran 
underwent a right lumbar laminectomy (L3-L4, L4-L5) in June 
1998.  

At a November 2000 VA examination, the veteran reported a 10 
year history of low back pain which he related to a limp, and 
a series of multiple minor low back injuries while working 
construction and doing heavy lifting.  The November 2000 VA 
examination report reflects the diagnosis of history of 
lumbar radiculopathy, status post surgery with residual right 
S1 symptoms, and a medical opinion that the examiner was 
"unable to make a contribution to his lower back from his 
shrapnel fragment wounds to the lower extremities."  The 
basis for the opinion included that, as the veteran's limp 
did not begin until after his back symptoms resolved, "there 
is no secondary arthritis due to the shrapnel wounds," 
including "no secondary arthritis in the lumbar spine as a 
result of shrapnel fragment wounds."  The general medical 
examination component of the November 2000 VA examination 
included the diagnosis of degenerative joint disease 
secondary to shell fragment wounds, but did not specify 
degenerative joint disease of the low back while it did 
diagnose probable degenerative joint disease of the left 
knee.  

Written submissions by the veteran include a work history 
that includes that after service the veteran worked as a 
bartender, then beginning in 1972 worked for about 15 years 
building and repairing oil storage tanks, then worked at a 
structural steel fabrication shop beginning in 1987, among 
other employment.  In other statements, the veteran restated 
his previous contention that his service-connected lower 
extremity disability caused his low back problems. 

After a review of the evidence, the Board finds that the 
evidence associated with the claims file subsequent to the 
February 1999 RO rating decision is either cumulative and 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for disability of the lumbar spine as 
secondary to service-connected shell fragment wounds to the 
lower extremities.  The additional lay and medical evidence 
reflects a history of only a 10 year history of low back pain 
with onset in the 1980s, that first began following a series 
of post-service low back injuries at work.  While this 
history is new, it is not material, as it tends to 
demonstrate onset of low back pain and symptomatology many 
years after service, and following post-service low back 
injuries, so does not have any tendency to support the 
veteran's claim.  The additional medical evidence of record, 
while new, is likewise not material because it does not have 
any tendency to support the veteran's claim of secondary 
service connection.  The November 2000 VA examination 
diagnosis of degenerative joint disease secondary to shell 
fragment wounds pertains to the left knee, but not the lumbar 
spine.  For these reasons, the Board finds that the evidence 
received subsequent to the RO's February 1999 decision is not 
new and material, and the requirements to reopen the claim of 
entitlement to service connection for disability of the 
lumbar spine as secondary to service-connected disability of 
shell fragment wounds of the lower extremities have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105; 38 C.F.R. 
§§ 3.159, 3.156(a), 20.1105. 

III.  Initial Rating Assignments

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the particular disability 
for which the veteran is service connected is not listed 
under a specific diagnostic code, it is rated by analogy to a 
closely related disability in which not only the functions 
affected but also the anatomical location and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  In every instance 
where the Rating Schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. 
§ 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

A.  Initial Rating for Degenerative Joint Disease of the Left 
Knee

The March 2001 RO rating decision granted service connection 
for degenerative joint disease of the left knee, and assigned 
an initial rating of 10 percent for arthritis of the left 
knee under Diagnostic Code 5010 (traumatic arthritis), 
effective from the date of claim of March 16, 2000.  This 
represents a separate and distinct disability rating from the 
veteran's service-connected shell fragment wound of the left 
thigh and knee area (rated under Diagnostic Code 5312).  The 
veteran entered a notice of disagreement with the original 
rating assignment.  He contends generally that he should be 
rated as more than 10 percent disabled for his service-
connected degenerative joint disease of the left knee.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for ratings based on limitation 
of flexion of the knee as follows: for limitation of flexion 
limited to 45 degrees, a 10 percent rating is warranted; for 
limitation of flexion limited to 30 degrees, a 20 percent 
rating is warranted; and for limitation of flexion limited to 
15 degrees, a 30 percent rating is warranted.  See 38 C.F.R. 
§ 4.71, Plate I (specifying that normal flexion for the leg 
or knee is to 140 degrees).    

Diagnostic Code 5261 which provides for ratings based on 
limitation of extension of the leg as follows: for extension 
of the leg limited to 10 degrees, a 10 percent rating is 
warranted; for extension of the leg limited to 15 degrees, a 
20 percent rating is warranted; for extension of the leg 
limited to 20 degrees, a 30 percent rating is warranted; and 
for extension of the leg limited to 30 degrees, a 40 percent 
rating is warranted.  See 38 C.F.R. § 4.71, Plate I 
(specifying that normal extension for the leg or knee is to 
zero degrees).  

After a review of the evidence relevant to this issue and 
considering the evidence in the manner most favorably to the 
claim, the Board finds that, for the entire period of claim, 
with consideration of additional limitation due to painful 
motion of the left knee, the veteran's service-connected 
degenerative joint disease of the left knee has been 
manifested by painful motion of the left knee joint 
manifesting in limitation of motion of the left knee to a 
noncompensable degree.  The actual clinical measures on the 
November 2000 VA examination show no limitation of motion of 
the left knee.  The November 2000 VA examination reflects 
apparent mild crepitation of the left knee, a normal gait, 
with no limp, and no pain to palpation.  The pertinent 
diagnosis was probable mild degenerative joint disease of the 
left knee.  

Notwithstanding the negative clinical findings regarding 
limitation of motion of the left knee, at the November 2000 
VA examination the veteran reported that he had tenderness to 
palpation of the left knee and that his left knee bothered 
him once a week, lasting until he rests it.  Although a 
compensable rating is warranted only where there is 
involvement of two or more major joints or groups of minor 
joints when there is no limitation of motion, the Board has 
considered the veteran's complaints as evidencing at least 
some slight limitation of motion due to pain during periods 
of exacerbations.  Where the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, but the left knee (major) joint 
is affected by limitation of motion due to the veteran's 
subjective reports of painful left knee motion, a rating of 
10 percent is for application for degenerative arthritis of 
the left knee (major) joint under Diagnostic Code 5003.   For 
these reasons, the Board finds that the evidence supports the 
current initial rating of 10 percent for the veteran's 
service-connected painful arthritis of the left knee as 
contemplated by Diagnostic Codes 5010-5003.  38 C.F.R. 
§ 4.71a. 

A rating in excess of 10 percent for the veteran's 
degenerative joint disease of the left knee is not warranted, 
as Diagnostic Code 5010 specifically provides for only a 10 
percent rating for limitation of motion of a major joint such 
as the left knee affected by painful limitation of motion to 
a noncompensable degree under the appropriate Diagnostic 
Codes 5260 and 5261.  As the evidence demonstrates that, even 
with considerations of painful motion, limitation of motion 
of the left knee does not more nearly approximate limitation 
of flexion limited to 30 degrees, or extension of the leg 
limited to 15 degrees, a rating in excess of 10 percent is 
likewise not warranted under Diagnostic Codes 5260 or 5261.  
See 38 C.F.R. §§ 4.71, Plate I, 4.71a.  There is no evidence 
of left knee instability so as to permit a separate 
evaluation therefor.  For these reasons, the Board finds that 
the criteria for an initial rating in excess of 10 percent 
for service-connected degenerative joint disease of the left 
knee have not been met for any period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010-
5003.

B.  Initial Rating for Asbestosis

The March 2001 RO rating decision granted service connection 
for asbestosis, and assigned an initial noncompensable rating 
for asbestosis under Diagnostic Code 6833, effective from the 
date of claim for service connection of March 16, 2000.  The 
veteran entered a notice of disagreement with the original 
rating assignment.  He contends generally that he should be 
rated as compensably disabled for his service-connected 
asbestosis.  

Diagnostic Code 6833 provides that asbestosis is to be rated 
as follows: a forced vital capacity (FVC) less than 50 
percent predicted, or; diffusion capacity of the lung for 
carbon monoxide by the single breath method (DLCO(SB)) less 
than 40 percent predicted, or, maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or, cor pulmonale or pulmonary hypertension, or, 
requires outpatient oxygen therapy warrants a 100 percent 
rating; an FVC of 50 to 64 percent predicted, or, DLCO (SB) 
of 40 to 55 percent predicted, or maximum exercise capacity 
of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation warrants a 60 percent rating; an 
FVC of 65 to 74 percent predicted, or, DLCO (SB) of 56 to 65 
percent predicted is assigned a 30 percent rating; an FVC of 
75- to 80-percent predicted, or, DLCO (SB) of 66 to 80-
percent predicted is assigned a 10 percent rating.  38 C.F.R. 
§ 4.97.  

The evidence in this veteran's case demonstrates that the 
veteran's asbestosis does not manifest in disability that 
more nearly approximates FVC of 75- to 80-percent predicted, 
or, DLCO (SB) of 66 to 80-percent predicted, as contemplated 
by a 10 percent rating under Diagnostic Code 6833.  38 C.F.R. 
§ 4.97.  A letter from a private physician dated in 1999 
reflects a diagnosis of bilateral interstitial fibrotic 
changes consistent with asbestosis that was based on a 
history of in-service exposure to asbestos and a latent 
period.  The November 2000 VA compensation examination noted 
a history of shortness of breath with exertion, and reflects 
FVC of 99.2 percent predicted.  Chest X-rays in 1999 and 
November 2000 revealed no acute disease, although X-rays in 
November 2000 noted chronic obstructive pulmonary disease 
calcified granuloma.  Examination revealed that lungs were 
clear to auscultation without rales, rhonchi, or wheezes.  
Based on this evidence, the Board finds that the criteria for 
an initial compensable rating for service-connected 
asbestosis have not been met for any period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.31, 4.40-4.46, 4.97, Diagnostic Code 6833.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims for higher initial 
ratings, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of these issues on that basis.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected degenerative joint disease of the left knee 
or asbestosis has independently caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating such disabilities for 
any period during the pendency of the claim.  The evidence 
demonstrates mild arthritis of the left knee with knee pain 
but with good ranges of motion, and asbestosis that is 
productive of calcified granuloma but no acute disease, and 
did not require medication.  The evidence does not show that 
the veteran was hospitalized for either disability.  The 
schedular rating criteria specifically contemplate the 
veteran's symptoms of left knee pain and restriction or 
interference with breathing capacity.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

New and material evidence not having been submitted, the 
veteran's request to reopen a claim for service connection 
for disability of the lumbar spine as secondary to service-
connected shell fragment wounds to the lower extremities is 
denied. 

An appeal for an initial rating in excess of 10 percent for 
service-connected degenerative joint disease of the left knee 
is denied.  

An appeal for an initial compensable rating for service-
connected asbestosis is denied.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

